FILED: FEBRUARY 14, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49142)
	En Banc
	On petition to review ballot title.
	Submitted on the record January 28, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 140
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION: PROVIDES
QUALIFIED COMPENSATION RIGHT FOR
LAND USE REGULATIONS REDUCING
PROPERTY VALUE; MODIFIES EXISTING
COMPENSATION REQUIREMENTS
		RESULT OF "YES" VOTE:  "Yes" vote provides
qualified compensation right for state, local land use
regulations that unfairly, disproportionately reduce
property value; repeals any 2000 amendments to
compensation requirements.
		RESULT OF "NO" VOTE:  "No" vote rejects proposal
for qualified compensation right for state, local land
use regulations that unfairly, disproportionately
reduce property value; rejects modifying existing
compensation requirements.
		SUMMARY:  Amends constitution.  Provides that
state shall compensate persons for state, local land
use regulations adopted, significantly modified after
claimant acquired land or buildings, if adoption,
modification unfairly and disproportionately reduces
property value.  Lists factors to be considered in
determining right to, amount of compensation.  Total
amount of compensation is limited to amount
appropriated for this purpose.  Exempts regulations
adopted to protect public health, safety, comply with
federal law, protect public natural resources, or to
address conflicting land uses.  Legislature must
prepare, refer measure designating new revenue source
to pay compensation.  Until funding is approved, no
compensation may be claimed, paid.  Repeals any
amendments to preexisting compensation right adopted at
2000 election.  Retains preexisting right to payment of
compensation when government takes private property. 
Other provisions. 

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).